Exhibit 10.42

[LETTERHEAD OF HOLDER]

March ___, 2007

Keith Taylor

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, CA 94404

 

Re: Exchange of the Equinix, Inc. 2.50% Convertible Debentures due February 15,
2024.

Dear Keith:

This will confirm your agreement to an exchange with the undersigned (the
“Holder”) of $[        ] principal amount of the 2.50% Convertible Debentures
due February 15, 2024, CUSIP No. 29444UAE6 (the “Bonds”) of Equinix, Inc. (the
“Company”), currently held by Holder in exchange for (i) a number of shares of
the Company’s common stock, par value $0.001 per share, CUSIP No. 29444U502 (the
“Common Stock”) equal to the Exchange Shares (as defined below) and (ii) the
Exchange Payment (as defined below, and, together with the Exchange Shares, the
“Exchange Consideration”), on the terms set forth herein (the “Exchange”).

1. Exchange of Bonds. The settlement of the Exchange will take place on or about
March [    ], 2007 (the “Settlement Date”), at which time Holder will cause
delivery of the Bonds to the Company, and the Company will cause delivery to
Holder of the Exchange Consideration, in exchange for the Bonds and all claims
Holder may have arising out of or relating to the Bonds (including without
limitation any accrued but unpaid interest thereon).

2. Exchange Shares. The “Exchange Shares” shall be the number of shares of
Common Stock which shall be equal to 25.3165 shares of Common Stock per $1,000
principal amount of the Bonds.

3. Exchange Payment. The “Exchange Payment”, per $1,000 principal amount of
Bonds, shall equal $[            ], which equals the present value of all of the
interest due under the Bonds to the Holder for the principal amount being
exchanged between the date hereof and February 15, 2009, plus $[            ].

4. Representations, Warranties and Covenants.

(a) In connection with this transaction, the Holder hereby represents, warrants,
acknowledges and agrees as follows:

(1) The Holder is the sole legal and beneficial owner of the Bonds and the Bonds
being transferred hereunder are free and clear of any liens, charges or
encumbrances and upon completion of the Exchange, Holder will convey to the
Company good title to the Bonds free and clear of all liens, charges and
encumbrances.



--------------------------------------------------------------------------------

(2) Neither the Holder nor anyone acting on Holder’s behalf has received any
commission or remuneration directly or indirectly in connection with or in order
to solicit or facilitate the Exchange.

(3) The Holder acknowledges that the transaction contemplated hereby is intended
to be exempt from registration by virtue of Section 3(a)(9) of the Securities
Act of 1933, as amended (the “Securities Act”). The Holder knows of no reason
why such exemption is not available.

(4) The Holder has sufficient experience in business, financial and investment
matters to be able to evaluate the risks involved in, and to make an informed
investment decision with respect to, the Exchange and receipt of the Exchange
Consideration and the Holder acknowledges that the Company makes no
representation regarding the value of the Bonds or the Exchange Consideration.

(5) The Holder has had such opportunity as it has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit the
Holder to evaluate the merits and risks of the transaction contemplated.

(6) Holder represents that (i) it has all of the power and authority necessary
to enter into this transaction and to consummate the transaction contemplated
hereunder, (ii) it has taken all action as may be necessary to authorize the
execution and delivery of this agreement and the consummation of the transaction
contemplated by this agreement and the performance of its obligations hereunder,
(iii) this agreement is an obligation enforceable in accordance with its terms,
and (iv) neither the execution and delivery hereof or the performance of its
obligations hereunder will violate or contravene any applicable requirements of
law or any of its governing documents or material agreements.

(7) Holder covenants that, unless otherwise required by law or if otherwise
publicly disclosed by the Company, it will keep the terms of this agreement
confidential and shall not disclose such terms to any other party (other than
its investment manager, and the owners, employees, agents, representatives and
advisors, including, attorneys, accountants and consultants of the Holder and
its investment manager (together, the “Representatives”), provided that such
Representatives shall be advised of the confidentiality obligations hereunder
and Holder shall be responsible for any breach of the terms hereof by the
Representatives).

(8) Holder represents that it does not currently hold and will not hold after
giving effect to this transaction in excess of 4.99% of the Common Stock of the
Company based on 29,810,254 shares of Common Stock outstanding as of January 31,
2007.

(b) In connection with this transaction, the Company hereby represents,
warrants, acknowledges and agrees as follows:

(1) Any Shares of Common Stock issued as part of the Exchange Consideration will
not be “restricted securities” within the meaning of the Securities Act and will
be freely transferable by the Holder. The certificate(s) representing such
shares will not bear a restrictive legend under the Securities Act.



--------------------------------------------------------------------------------

(2) The Company acknowledges that the transaction contemplated hereby is
intended to be exempt from registration by virtue of Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”). The Company knows of
no reason why such exemption is not available.

(3) The Company represents that (i) it is a corporation duly organized and
validly existing under the laws of the State of Delaware, (ii) it has all of the
corporate power and authority necessary to enter into this transaction and to
consummate the transaction contemplated hereunder, (iii) it has taken all
corporate action as may be necessary to authorize the execution and delivery of
this agreement and the consummation of the transaction contemplated by this
agreement and the performance of its obligations hereunder, (iv) this agreement
is an obligation enforceable in accordance with its terms, and (v) neither the
execution and delivery hereof or the performance of its obligations hereunder
will violate or contravene any applicable requirements of law or any of its
charter, by-laws or material agreements.

5. Governing Law. This Agreement shall be governed by the laws of the State of
New York without giving effect to the conflict of law rules contained therein
and each party hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court sitting in New York
City in any action or proceeding arising out of or relating to this Agreement.

 

Very truly yours, [HOLDER] By:      Signature:      Title:     

 

AGREED AND ACCEPTED: EQUINIX, INC. By:      Signature:      Title:      Date:  
  